Exhibit DUNDEE CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS December 31, 2008 1 DUNDEE CORPORATION Management’s Discussion and Analysis Dundee Corporation(the “Company” or “Dundee Corporation” or “we”) is an asset management company dedicated to private wealth management, real estate and resources.Certain of these activities are carried out directly, through wholly or partially owned subsidiaries, while others are undertaken through equity accounted or portfolio investment holdings.Dundee Corporation’s investment holdings include publicly listed and private companies in a variety of sectors, as well as investments in liquid securities such as mutual funds.The Company is listed on the Toronto Stock Exchange (“TSX”) under the symbol DC.A. This Management’s Discussion and Analysis has been prepared with an effective date of March 31, 2009 and should be read in conjunction with, the audited consolidated financial statements of the Company, including the notes thereto, as at and for the year ended December 31, 2008 (“2008 Audited Consolidated Financial Statements”).Financial data has been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) unless otherwise specified.All amounts are in Canadian dollars, unless otherwise specified. The Company holds investments in various industry sectors and our ownership interest in these investments is established through different, and sometimes complex structures.Our investments are accounted for as follows: (i) Available-for-sale (“AFS”) securities are carried on the balance sheet at fair value with unrealized gains and losses included in accumulated other comprehensive income (“AOCI”).When an unrealized loss on an investment is determined to be other-than-temporary, the unrealized loss in AOCI is removed and an impairment is recognized on the investment through net earnings. (ii) The carrying values of our investments that are classified as equity-accounted investees are adjusted by our share of earnings or losses in the investee, and by any dilution in ownership.Our share of earnings from equity accounted investees is reported in our consolidated statements of operations as “Share of earnings of equity accounted investees”.In addition, we may recognize a fair value adjustment against the carrying values of our equity accounted investments if their fair value falls below their carrying value and we determine that the decrease in fair value is other-than-temporary in nature. (iii) Our subsidiaries are not recorded as individual investments.Instead, these subsidiaries are consolidated in these financial statements, and 100% of the investments’ accounts are recorded on a line-by-line basis in our own consolidated balance sheets and consolidated statements of operations, subject to non-controlling interest. OPERATING SEGMENTS AND SIGNIFICANT INVESTMENTS Wealth Management The wealth management segment includes the operations of our subsidiary, DundeeWealth Inc. (“DundeeWealth”).DundeeWealth is a Canadian owned, independent wealth management company that provides diversified wealth management and investment solutions including alternative and tax-advantaged products, capital markets and advisory services to financial advisors, institutions, corporations and foundations, and innovative wealth management through independent financial advisors across Canada.DundeeWealth is listed on the TSX under the symbol DW.Additional information regarding DundeeWealth may be accessed at www.dundeewealth.com. Our wealth management segment also includes our recently established wholly owned subsidiary, Ravensden Asset Management Inc. which is registered as an Investment Counsel and Portfolio Manager in the province of Ontario, as well as our international banking activities which are carried out through offices in Bermuda and the Cayman Islands. Real Estate The real estate segment includes the operations of our 75% interest in Dundee Realty Corporation (“Dundee Realty”), a company operating in the real estate asset management business, with activities in a land and housing business in Canada and the United States.Land and housing activities are supplemented by a portfolio of select income generating properties and by our 21% interest in Dundee Real Estate Investment Trust (“Dundee REIT”)(www.dundeereit.com). DUNDEE CORPORATION 2 Resources Activities in our resources segment are carried out through Dundee Resources Limited (“Dundee Resources”), a wholly owned subsidiary of the Company.Operations in our resources segment are carried out through our 53% interest in Eurogas Corporation (“Eurogas”) (www.eurogascorp.com),which is involved innatural gas storage activities in Spain, as well as our 53% interest in Eurogas International Inc. (“EII”) which carries out oil and gas exploration and development,with interests inTunisia.The resources segment includes various other portfolio holdings, including our 20%interest in Dundee Precious Metals Inc. (“Dundee Precious”) (www.dundeeprecious.com), and our 25% interest in Breakwater Resources Ltd. (“Breakwater”) (www.breakwater.ca), both of which are accounted for on an equity basis. Other Investments and Corporate Costs Our remaining investments and the operating results from these investments have been included in the other investments and corporate costs segment.These investments include both publicly traded and private companies in a variety of sectors as well as liquid securities such as mutual funds.This segment also includes general corporate overhead costs, interest and stock based compensation costs of the Company that are not specifically allocated to any operating division. Significant Investments The following table lists the more significant investments in our portfolio as at December 31, 2008, including our percentage ownership interest, the accounting treatment used to account for our investment, the book value of the investment at December 31, 2008 (other than for consolidated subsidiaries), and the market values for investments that are publicly listed securities, determined using quoted trading prices as at December 31, 2008. (in thousands of dollars except percentages) 31-Dec-08 31-Dec-07 Accounting Book Market Percentage Percentage Investment Holding Treatment Value Value (c) Owned Owned Wealth Management Segment DundeeWealth Inc. (a) Consolidation $ N/A $ 371,413 49 % 45 % Real Estate Segment Dundee Realty Corporation Consolidation N/A N/A 75 % 77 % Dundee Real Estate Investment Trust (b) Equity 96,337 52,515 21 % 17 % Resources Segment Eurogas Corporation Consolidation N/A 25,356 53 % 51 % Eurogas International Inc. Consolidation N/A N/A 53 % N/A Dundee Precious Metals Inc. Equity 37,952 29,119 20 % 20 % Breakwater Resources Ltd. Equity 13,560 13,560 25 % 25 % (a) The Company maintains an approximate 63% voting interest in DundeeWealth. (b) Approximately 82% of our interest in Dundee REIT is held through units of Dundee Properties Limited Partnership (“DPLP”), with the remainder in publicly traded Dundee REIT units.The DPLP units are convertible, at the Company’s option into units of Dundee REIT on a one-for-one basis. (c) See “Available-for-Sale Securities” and “Equity Accounted Investments”. DUNDEE CORPORATION 3 PERFORMANCE MEASURES AND BASIS OF PRESENTATION Our consolidated financial statements are prepared in accordance with Canadian GAAP and are reported in Canadian dollars.We believe that important measures of our operating performance and the operating performance of our subsidiaries include certain measures that are not defined under Canadian GAAP and, as such, may not be comparable to similar measures used by other companies.Throughout this discussion, there will be references to the following performance measures which management believes are relevant in assessing the economics of our business: Ø “AUM” or “Assets under Management” represent the period-end market value of client assets managed by DundeeWealth on a discretionary basis and in respect of which DundeeWealth earns investment management fees and, in certain cases, performance fees.AUM are not reflected on our consolidated balance sheets. Ø “AUA” or “Assets under Administration” represent the approximate period-end market value of client assets administered by DundeeWealth and in respect of which DundeeWealth earns commissions, trailer service fees and administrative or other similar fees.AUA are not reflected on our consolidated balance sheets. Ø “EBITDA” represents earnings before interest, taxes, depreciation and amortization.We use this measure as a supplement to net earnings and cash flows. Ø “Operating Earnings Before Interest, Taxes and Other Non-Cash Items” or “Operating EBITDA” and “Operating Earnings” are set out in the consolidated statements of operations of the Company.While these measures are non-GAAP, the Company uses them as supplementary measures to net earnings. SELECTED CONSOLIDATED FINANCIAL INFORMATION OF DUNDEE CORPORATION (in thousands of dollars, except for number of shares and amounts per share) As at and for the years ended December 31, 2008 2007 2006 Total assets $ 3,080,960 $ 3,609,096 $ 3,549,434 Corporate debt 529,507 355,714 419,713 Future income tax liabilities 3,024 134,862 87,143 Client deposits and related liabilities 408,647 423,320 269,636 Liabilities of discontinued operations - 2,395 940,494 Other liabilities 343,452 546,480 399,928 Preference shares of DundeeWealth 152,978 152,655 - Preference shares, series 1 147,371 147,020 141,902 Non-controlling interest 615,142 726,394 471,313 2,200,121 2,488,840 2,730,129 Net assets represented by common shares 880,839 1,120,256 819,305 Revenue 1,228,655 1,398,932 1,113,265 Net (loss) earnings from continuing operations (196,261 ) 277,639 98,582 Net (loss) earnings for the year (196,192 ) 293,733 93,689 Weighted average number of common shares (in thousands of shares) Basic 74,805 75,412 75,183 Diluted n/a 78,519 77,966 Net (loss) earnings per share - Basic Continuing $ (2.62 ) $ 3.68 $ 1.31 Discontinued - 0.22 (0.06 ) $ (2.62 ) $ 3.90 $ 1.25 Net (loss) earnings per share - Diluted Continuing $ (2.62 ) $ 3.49 $ 1.19 Discontinued - 0.29 (0.06 ) $ (2.62 ) $ 3.78 $ 1.13 DUNDEE CORPORATION 4 CONSOLIDATED RESULTS OF OPERATIONS Year ended December 31, 2008 compared with the Year ended December 31, Consolidated Net (Losses) Earnings In the midst of a deepening credit crisis and related concerns over its impact on the global economy, stock markets around the world tumbled in the latter part of the third quarter of 2008.Equity values, which declined sharply in reaction to recessionary pressures in Europe, demand concerns in Asia, and the credit crisis in the U.S. financial system, directly impacted our AUM and AUA levels as well as the market value of our investments in all sectors.Contributing to this reduction were reduced commodity prices that likewise impacted the value of our resource-based AFS securities as well as the operating results of our resource-based equity accounted investments.Concerns about the state of the economy have caused downward pressure on the sales prices of real estate assets. These events provide the framework for our year end negative adjustment to both our investment portfolio and our equity accounted investees, resulting in net losses for 2008 of $196.2 million, representing a diluted loss per share of $2.62.This compares with net earnings in 2007 of $293.7 million or diluted earnings per share of $3.78. Aggregate adjustments against our investments were $385.3 million, before taxes and non-controlling interest of $197.1 million.Approximately $114.2 million of this adjustment was in respect of our equity-accounted investments, $213.8 million related to DundeeWealth’s portfolio of asset backed commercial paper (“ABCP”) and collateralized loan obligations (“CLOs”) and $57.3 million related to other investments in our portfolio of AFS securities. Amidst these events, DundeeWealth attained record net sales levels of $3.4 billion in 2008, yet were overshadowed by $10.6 billion of market depreciation resulting in year end AUM levels of $25.4 billion, representing a 10% decline from 2007.Unlike prior years, where performance fee revenues were an important element of total revenues for DundeeWealth, no performance fee revenues were earned in the current year because of rapid market value deterioration and the related impact on investment performance experienced in the latter part of 2008. Year-over-year, DundeeWealth’s performance fee revenue dropped by $99 million ($81 million, net of related expenses). In 2008, DundeeWealth embarked on a plan for the integration of its investment management, manufacturing and distribution activities, the realignment of its capital markets division and the unification of its back office support service in order to enhance service levels and achieve greater efficiency in delivery and costs.Severance costs incurred in 2008 aggregated $23.6 million however, these costs are expected to result in annualized cost savings of approximately $50 million, associated with the rationalization of 360 jobs and related costs.In line with this strategic direction, DundeeWealth sold its Quebec-based mutual fund dealer and insurance distribution operations to Industrial Alliance and Financial Services Inc. (“Industrial
